                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

WALLEYE TRADING LLC, individually                )
and on behalf of all others similarly situated   )
                                                 )
                                                 )
                          Plaintiff,             )
                                                 )
            v.                                   )        18 C 05114
                                                 )
ABBVIE, INC. and WILLIAM J. CHASE,               )        Judge Charles P. Kocoras
                                                 )
                          Defendants.            )

                                        ORDER

      Before the Court are AbbVie, Inc., and William J. Chase’s (collectively,

“Defendants”) on a motion to dismiss Plaintiff Walleye Trading LLC’s (“Walleye”)

First Amended Class Action Complaint under Federal Rule of Civil Procedure 12(b)(6).

For the following reasons, the Court grants the motion.

                                       STATEMENT

      For purposes of this motion, the Court accepts as true the following facts from

the amended complaint. Murphy v. Walker, 51 F.3d 714, 717 (7th Cir. 1995). All

reasonable inferences are drawn in Walleye’s favor. Tamayo v. Blagojevich, 526 F.3d

1074, 1081 (7th Cir. 2008).
        AbbVie conducted a modified Dutch Auction (“Auction”) to repurchase $7.5

billion of its common stock.1 It set a tender range between $99-$114 per share (in $1.00

increments).      AbbVie engaged Computershare as the depositary to facilitate the

Auction.2      Computershare and AbbVie communicated daily regarding the tender

process.

        The Auction began on May 1, 2018 and continued until midnight on May 29,

2018. At 8 a.m. EST on May 30, 2018, AbbVie issued a SCHEDULE TO (Amendment

No. 7) Tender Offer Statement announcing the Auction’s preliminary results. As

relevant, the accompanying press release stated:

        NORTH CHICAGO, Ill., May 30, 2018 /PRNewswire/—AbbVie (NYSE:
        ABBV) today announced the preliminary results of its modified Dutch
        Auction tender offer, which expired at 12:00 midnight, New York City
        time, at the end of May 29, 2018. Based on the preliminary count by
        Computershare Trust Company, N.A., the depositary for the tender offer,
        a total of 75,743,313 shares of AbbVie’s common stock, $0.01 par value
        per share, were properly tendered and not properly withdrawn at or below
        the purchase price of $105 per share, including 49,129,844 shares that
        were tendered by notice of guaranteed delivery. AbbVie has been
        informed by the depositary that the preliminary proration factor for the

1
  In a Dutch Auction, a company sets a range of prices at which it is willing to repurchase a fixed dollar
amount of stock from its stockholders. Willing stockholders then choose a price within the specified range
at which they would sell. The company then calculates a purchase price for the stock based on the lowest
price it must spend per share such that its total expenditure is the previously specified, fixed amount.

For example, AbbVie set its purchase price at the lowest price for which it could buy back an aggregate
$7.5 billion worth of stock. All shareholders who tendered at or below the purchase price would receive
the purchase price, subject to potential proration. If the price was set at $99, AbbVie could buy back up to
75.8 million of the Company’s shares (4.8% of shares outstanding); if at $114, AbbVie could buy back up
to 65.8 million shares (4.1% of shares outstanding).
2
  Companies conducting a Dutch Auction typically engage a depositary to help facilitate the tender of
shares. A depositary accepts tenders of shares on behalf of the company; maintains an account of the shares
at a book-entry transfer facility; and advises the company daily on the number of shares tendered each day,
the method of delivery, and cumulative totals.


                                                     2
      tender offer is approximately 94.3 percent. In accordance with the terms
      and conditions of the tender offer, and based on the preliminary count by
      the depositary, AbbVie expects to acquire approximately 71.4 million
      shares of its common stock at a price of $105 per share, for an aggregate
      cost of approximately $7.5 billion, excluding fees and expenses relating
      to the tender offer. These shares represent approximately 4.5 percent of
      the shares outstanding. . . .

Once AbbVie announced that its purchase price would be $105, its stock rose 3.5%

from its May 29, 2018 closing price of $99.47, closing at $103.01 on May 30, 2018,

with a trading volume of more than 31 million shares.

      Forty-six minutes after the market closed on May 30, AbbVie filed a Corrected

SCHEDULE TO Tender Offer Statement. The accompanying press release stated:

      NORTH CHICAGO, Ill., May 30, 2018 /PRNewswire/–AbbVie (NYSE:
      ABBV) today announced the preliminary results of its modified Dutch
      Auction tender offer, which expired at 12:00 midnight, New York City
      time, at the end of May 29, 2018. This update replaces the preliminary
      results announced at 8:00 a.m., New York City time, on May 30, 2018.
      This update reflects additional shares that were validly tendered by notice
      of guaranteed delivery, but that were erroneously omitted from the initial
      preliminary results provided to AbbVie by Computershare Trust
      Company, N.A., the depositary for the tender offer. Final results of the
      tender offer will be issued no later than June 4, 2018 following the
      expiration of the notice of guaranteed delivery period. Based on the
      updated preliminary count by Computershare Trust Company, N.A., the
      depositary for the tender offer, a total of 74,033,457 shares of AbbVie’s
      common stock, $0.01 par value per share, were properly tendered and not
      properly withdrawn at or below the purchase price of $103 per share,
      including 52,915,569 shares that were tendered by notice of guaranteed
      delivery. AbbVie has been informed by the depositary that the preliminary
      proration factor for the tender offer is approximately 98.4 percent. In
      accordance with the terms and conditions of the tender offer, and based
      on the preliminary count by the depositary, AbbVie expects to acquire
      approximately 72.8 million shares of its common stock at a price of
      $103 per share, for an aggregate cost of approximately $7.5 billion,
      excluding fees and expenses relating to the tender offer. These shares


                                          3
      represent approximately 4.6 percent of the shares outstanding. . . .

In sum, the updated press release showed that AbbVie’s initial statement failed to

account for approximately 5,495,581 shares, of which 3,785,725 were tendered by

guaranteed delivery, which led AbbVie to lower its purchase price from $105 to $103.

The next trading day, AbbVie stock traded down sharply and closed at $98.94.

      Walleye brings this action under Federal Rules of Civil Procedure 23(a) and

(b)(3) on behalf of all those who bought, or otherwise transacted in AbbVie securities

between 9:30 a.m. and 4 p.m. EST on May 30, 2018 and were damaged thereby.

Walleye alleges three claims under the Exchange Act: Count I alleges Defendants

violated Section 14(e) of the Exchange Act, 15 U.S.C. § 78n(e); Count II alleges that

Defendants violated Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and

Rule10b-5; and Count III alleges that Defendant William Chase (AbbVie’s CFO)

violated Section 20(a) of the Exchange Act. Defendants have moved to dismiss the

First Amended Complaint for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6).

                                LEGAL STANDARD

      A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “tests the

sufficiency of the complaint, not the merits of the case.” McReynolds v. Merrill Lynch

& Co., 694 F.3d 873, 878 (7th Cir. 2012). The allegations in the complaint must set

forth a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Plaintiffs need not provide detailed factual allegations


                                            4
but must provide enough factual support to raise their right to relief above a speculative

level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A claim must be facially plausible, meaning that the pleadings must “allow…the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The claim must be described

“in sufficient detail to give the defendant ‘fair notice of what the…claim is and the

grounds upon which it rests.’” E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773,

776 (7th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements,” are

insufficient to withstand a 12(b)(6) motion to dismiss. Iqbal, 556 U.S. at 678.

       Defendants urge the Court to dismiss Count I because Section 14(e) does not

apply to statements made after a tender offer expires. Defendants further urge the Court

to dismiss Count II because Walleye does not allege sufficient facts to support

Section 10(b)’s falsity and scienter elements. Finally, Defendants urge the Court to

dismiss Count III because Walleye has not adequately alleged the direct liability of any

defendant.

I.     Section 10(b) of the Exchange Act and Rule 10b-5

       To state a claim under Section 10(b) and Rule 10b-5, plaintiffs must allege: “(1)

a material misrepresentation (or omission); (2) scienter, i.e., a wrongful state of mind;

(3) a connection with the purchase or sale of a security; (4) reliance, often referred to in

cases involving public securities markets (fraud-on-the-market cases) as transaction


                                             5
causation; (5) economic loss; and (6) loss causation, i.e., a causal connection between

the material misrepresentation and the loss.” Carpenters Pension Trust Fund for N.

Cal. v. Allstate Corp., 2018 WL 1071442 (N.D. Ill. 2018) (citing Dura Pharms. Inc. v.

Broudo, 544 U.S. 336, 341-42 (2005)). Defendants challenge the sufficiency of

Walleye’s factual allegations concerning the first two elements.3

        A.      False Statement of Material Fact

        To state a claim for securities fraud under Section 10(b), Walleye must plead that

AbbVie made a false or misleading statement of material fact. Pugh v. Tribune Co.,

521 F.3d 686, 693 (7th Cir. 2008). Under the Private Securities Litigation Reform Act

(“PSLRA”), Walleye must “specify each statement alleged to have been misleading

[and] the reason or reasons why the statement is misleading.” 15 U.S.C. § 78u–4(b)(1).

Claiming that a particular statement was untrue is not enough. Walleye must explain,

with particularity, the factual basis for its assertion that the statement was untrue.

Garden City II, 2012 WL 1068761, at *4 (collecting cases); Garden City I, 2011 WL

1303387, at *20 (collecting cases).

        Walleye alleges that AbbVie and Chase misrepresented the number of validly

tendered shares in the morning press release AbbVie issued on May 30, 2018. That

release announced that shareholders tendered 75,743,313 shares at or below a purchase



3
 In the alternative, Defendants contend their morning announcement on May 30, 2018, is a forward-looking
statement that is not actionable under Section 10(b)’s safe-harbor provision, 15 U.S.C. § 78u-5(c)(1). The
Court declines to address this argument given our finding that Walleye does not adequately allege a false
statement.


                                                    6
price of $105, including 49,129,844 tendered by guaranteed delivery.             AbbVie’s

subsequent press release shows those statements did not account for approximately

5,495,581 shares of which 3,785,725 were tendered by guaranteed delivery.

       At this stage of the litigation, the relevant question is whether the facts alleged

are “sufficient to support a reasonable belief as to the misleading nature of the

statement or omission.” Rubinstein v. Gonzalez, 241 F. Supp. 3d 841, 851–52 (N.D.

Ill. 2017). The factual allegations must show that the statements were false when

made and not incorrect in retrospect. Higginbotham v. Baxter International Inc., 495

F.3d 753, 759–60 (7th Cir.2007).

       The factual allegations in this complaint do not sufficiently show that AbbVie’s

morning press-release statements were false when made.              Walleye alleges that

“Computershare notified [AbbVie] of the error after the Initial Tender Offer Statement

was issued.” (emphasis added). This allegation contradicts any reasonable inference

that AbbVie knew its statements were false when made. And the mere fact that AbbVie

updated its first statement to reflect omitted shares does not show falsity-when-made

but rather that AbbVie’s statement was incorrect in retrospect. See Higginbotham, 495

F.3d at 759–60; Garden City I, 2011 WL 1303387, at *20. The Court, therefore, finds

that Walleye fails to sufficiently allege a false statement.

       B.     Scienter

       Section 10(b)’s scienter element is met where the defendant “either knew the

statement was false or was reckless in disregarding a substantial risk that it was false.”


                                             7
Makor Issues & Rights v. Tellabs Inc., 513 F.3d 702, 704 (2007). The PSLRA creates

a heightened pleading standard, requiring the plaintiff to “state with particularity facts

giving rise to a strong inference that the defendant acted with the required state of

mind.” 15 U.S.C. § 78u-4(b)(2).

      Walleye contends that the complaint alleges AbbVie had full access to all of

Computershare’s information (including backup materials) such that it could verify the

accuracy of the preliminary count. Given this allegation, Walleye argues that AbbVie’s

failure to verify Computershare’s count is evidence of scienter, i.e., that AbbVie either

knew its initial statement was false or was reckless in disregarding a substantial risk

that it was false. But a careful reading of Walleye’s relevant allegations (¶¶ 27-33)

reveals they are too general for PSLRA standards.

      The allegations concern the “typical” practice by depositaries to advise issuers

of the number of shares duly tendered on each day, their delivery methods, the number

of shares withdrawn, and the cumulative totals for each day. Such general allegations

do not satisfy the PSLRA’s heightened pleading standard, which requires Walleye to

“state with particularity facts giving rise to a strong inference that the defendant[s]

acted with the required state of mind.” 15 U.S.C. § 78u-4(b)(2) (emphasis added).

Absent factual allegations particular to AbbVie, the scienter element is not sufficiently

plead. The Court, therefore, finds the complaint fails sufficiently to allege scienter.




                                            8
II.   Section 14(e) of the Exchange Act

      “Section 14(e) of the Williams Act is a broad antifraud provision modeled after

SEC Rule 10b-5, and is designed to ensure that shareholders confronted with a tender

offer have adequate and accurate information on which to base the decision whether

or not to tender their shares.” Panter v. Marshall Field & Co., 646 F.2d 271, 283

(7th Cir. 1981) (affirming dismissal of claim under Section 14(e) where shareholders

were not presented with the opportunity to rely on alleged deception when deciding

whether to tender their shares) (emphasis added). AbbVie contends that Section 14(e)

is inapplicable to this case because the allegedly fraudulent statement was made after

the tender offer’s deadline expired. Walleye responds that Section 14(e) applies

broadly and “it is enough that the fraud alleged ‘coincided’” with the transaction. The

Court disagrees.

      Once the deadline for a tender offer expires, the shareholders are no longer

confronted with it. Thus, any fraudulent statement made after a tender offer expires

cannot be used as the basis for a Section 14(e) claim for “it was impossible for the

plaintiffs to rely on any alleged deception in making the decision to tender or not.”

Panter, 646 F.2d at 283.

      Walleye’s attempts to distinguish Panter—where the tender offer was

withdrawn as opposed to becoming effective—are not convincing. 646 F.2d 271.

“[S]ection 14(e) is intended to protect shareholders from making a tender offer

decision on inaccurate or inadequate information.” Panter, 646 F.2d at 283 (emphasis


                                           9
added). Accordingly, whether the tender offer was effective or withdrawn is

irrelevant where the end result is the same, i.e., shareholders had no opportunity to

base a tender offer decision on a misstatement. The Court, therefore, finds Walleye

failed to state a claim under Section 14(e).

III.   Section 20(a) of the Exchange Act

       In order to allege a Section 20(a) claim, the plaintiff must allege: (1) a primary

securities violation; (2) that the individual defendant exercised general control over the

individual or organization that committed the violation; and (3) that the individual

defendant “possessed the power or ability to control the specific transaction or activity

upon which the primary violation was predicated, whether or not that power was

exercised.” Harrison v. Dean Witter Reynolds, Inc., 974 F.2d 873, 881 (7th Cir. 1992);

Zurich Capital Markets, Inc. v. Coglianese, 388 F. Supp. 2d 847, 866 (N.D. Ill. 2004).

Having found that Walleye fails to allege a primary securities violation by Chase or

AbbVie, the Court finds that Walleye fails to state a claim under Section 20(a).

                                    CONCLUSION

       For the reasons mentioned above, the Court grants Defendants’ motion to

dismiss. It is so ordered.

Dated: 09/17/2019                               ________________________________

                                                Charles P. Kocoras
                                                United States District Judge




                                           10
